1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   DUSTIN ROBERT GRAN,                            ) Case No. 1:18-cv-01745 DAD-SAB-HC
                                                    )
12           Petitioner,                            ) APPLICATION AND
                                                    ) ORDER APPOINTING COUNSEL
13   vs.                                            )
                                                    )
14   PEOPLE OF THE STATE OF                         )
     CALIFORNIA,                                    )
15                                                  )
            Respondent.                             )
16                                                  )
17          Petitioner, Dustin Robert Gran, a state prisoner proceeding with a petition for writ of
18   habeas corpus pursuant to 28 U.S.C. § 2254, through the Federal Defender for the Eastern
19   District of California, hereby requests appointment of counsel.
20          On April 30, 2019, pursuant to this court’s Order Regarding Appointment of Counsel and
21   Referring Matter to Federal Public Defender’s Office, attached is Petitioner’s Financial
22   Affidavit. Petitioner is in state custody at the California Men’s Colony in San Luis Obispo, is
23   indigent, and cannot afford to hire counsel.
24          Therefore, it is respectfully recommended that counsel be appointed.
25
26          DATED: April 30, 2019                                 /s/ Charles J. Lee
27                                                         CHARLES J. LEE
                                                           Assistant Federal Defender
28                                                         Branch Chief, Fresno Office
1                                               ORDER
2             Having satisfied the Court above, the Court hereby appoints counsel pursuant to 18
3    U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
     Dated:     May 6, 2019
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
